            Case 1:20-cv-06816-RA Document 5 Filed 08/28/20 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8-28-20

 NYC TRUCKING CORPORATION doing
 business as NYC PRODUCE,

                                 Plaintiff,

                         v.
                                                                   20-CV-6816 (RA)
 MANNA LEXINGTON AVENUE LLC
 doing business as GINA LA FORNARINA,                                   ORDER
 MANNA MADISON AVENUE LLC doing
 business as GINA LA FORNARINA,
 MANNA PARC 61 LLC doing business as
 GINA MEXICANA, AND PAOLA
 PEDRIGNANI individually and in any
 corporate capacity,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. It is hereby:

         ORDERED that Plaintiff shall notify the Court within five (5) days of effecting service

on all Defendants. Plaintiff shall also file affidavits on ECF certifying that such service has been

effectuated.

SO ORDERED.
Dated:      August 28, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
